Exhibit 10.1




CONTRACT BREWING AGREEMENT






This Contract Brewing Agreement (this "Agreement") is entered into by and
between Anheuser-Busch Companies, LLC ("ABC") and Craft Brew Alliance, Inc.
("CBA"), as of this 30th day of January, 2018.
WHEREAS, ABC is the parent of a number of craft breweries ("Subsidiaries") which
brew a variety of malt beverage products.
WHEREAS, CBA owns and operates breweries in Portland, Oregon and Portsmouth, New
Hampshire (the "Breweries").
WHEREAS, CBA utilizes an off-site warehouse located in Portsmouth, New Hampshire
(the "Warehouse") from time to time to store products.
WHEREAS, the Subsidiaries do not have adequate brewing capacity to brew certain
of their products and in some circumstances ABC has determined that use of an
Anheuser-Busch brewery to brew such products would be inefficient.
WHEREAS, CBA has agreed to brew malt beverage products of the Subsidiaries at
its Breweries pursuant to the terms and conditions hereof.
WHEREAS, as a result of ABC's brewing of CBA products, the parties are familiar
with each other's brewing practices and this familiarity would expedite CBA's
brewing of products for ABC.
WHEREAS, ABC and CBA have agreed that CBA will brew certain products during 2018
and after such period the parties shall review the arrangement to determine
whether it is mutually beneficial and whether it would be advantageous for CBA
to continue to brew products of the Subsidiaries.
NOW THEREFORE, for the mutual promises set forth herein, the parties hereto
agree as follows:
1.
Brewing of Products.

(a)"Product" means a malt beverage of a Subsidiary brewed pursuant to a specific
recipe and packaged pursuant to ABC's specifications pursuant to the terms
hereof.
(b)Pursuant to the terms and conditions of this Agreement, CBA agrees to brew
the Products and provide such other services as are described in this Agreement.
(c)ABC will deliver to CBA the recipes and specifications for each Product; the
anticipated annual volume of each Product it desires to have brewed by CBA; and
the Brewery at which it desires the brewing thereof.







--------------------------------------------------------------------------------



(d)CBA will deliver to ABC its good faith statement as to (i) the actual per
barrel costs to be incurred by it in brewing each Product ("Actual Cost"),
provided that such statement will reflect only such costs as would not be
incurred by CBA if CBA did not brew such Product and are incremental to the
existing operations of the Brewery, (ii) any capital costs reasonably required
of CBA to brew a Product ("Required Capital"), and (iii) any costs incurred by
CBA in connection with creation or modification of graphics and labels for the
cans and bottles for the Products as requested by ABC.
(e)At the request of ABC, CBA shall provide reasonable verification, with
reasonable detail for its statement of the Actual Costs and Required Capital and
shall engage in reasonable discussions with ABC concerning such amounts.
(f)The definitive price per barrel per Product to be paid by ABC to CBA for
providing the services hereunder with respect to any Product that is not a Small
Batch Product shall be (i) the Actual Cost as determined prior to production
plus $* if the annual volume of such Product is less than 50,000 barrels;
(ii) the Actual Cost as determined prior to production plus $*, if the annual
volume of such Product is 50,000 barrels or more but less than 75,000 barrels;
and (iii) the Actual Cost as determined prior to production plus $* if the
annual volume of such Product is 75,000 barrels or more.
(g)The definitive price per barrel per Product to be paid by ABC to CBA for
providing the services hereunder with respect to any Small Batch Product shall
be (i) the Actual Cost plus $* if the annual volume of such Product is less than
50,000 barrels; (ii) the Actual Cost plus $*, if the annual volume of such
Product is 50,000 barrels or more but less than 75,000 barrels; and (iii) the
Actual Cost plus $*if the annual volume of such Product is 75,000 barrels or
more.
(h)A Product shall be considered to be a "Small Batch Product" if annual
production of the Product is not expected to exceed the output produced using
only one fermenting tank of such Product.
2.Orders and Delivery of the Products.
(a)ABC may from time to time issue orders for any Product. Each such order shall
specify the quantity of such Product, the SKU for such Product, and the date the
Product is to be delivered. The quantity to be brewed pursuant to any order
shall be an integral multiple of the output of one fermenting tank, and the date
on which the Product is to be delivered shall not be less than eight weeks after
the order is received by CBA.
(b)CBA shall brew, package and palletize the Product, make the Product available
at the Brewery docks or the Warehouse and, at least five business days prior to
the date on which the Product will be made available, notify ABC of the date and
time at which the Product will be available at such location. ABC will pick up
the Product at the Brewery docks or Warehouse not later than five business days
after the date the Product is made available. CBA will provide reasonable
assistance to ABC in its pick up of the Product. Pursuant to procedures agreed
between the parties, ABC shall provide adequate cooperage (and pallets therefor)
to be used by CBA for providing Products to ABC.
(c)Title to the Products and risk of loss with respect thereto will pass from
CBA to ABC when the Products are made available at the Brewery's docks or the
Warehouse.


* Confidential information has been omitted and confidential treatment has been
requested pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.


2





--------------------------------------------------------------------------------



3.Payment.
(a)The preliminary price to be paid to CBA for each Product shall be based on
the assumption that the annual volume of such Product will be as specified
pursuant to Section 1(c). If the actual annual volume of any Product is not
consistent with such specification, within 30 days after the end of the term
hereof the price to be paid by ABC will be adjusted to reflect the actual annual
volume and ABC shall pay CBA, or CBA shall pay to ABC, as appropriate, the
difference between the definitive price and the preliminary price. Any payments
due pursuant to this Section shall be paid by the applicable party within 30
days after the difference has been agreed to by the parties.
(b) CBA shall pay all federal excise taxes applicable to the Product with
respect to each order of Product and such payment is reflected in the price to
be paid by ABC as described above.
(c)ABC shall reimburse CBA for any costs incurred by CBA for Required Capital.
ABC shall reimburse CBA for any costs incurred by CBA in connection with
creation or modification of graphics and labels for the cans and bottles for the
Products as requested by ABC.
(d)Upon making Products available to ABC, CBA will invoice ABC for such Product.
CBA will include any Required Capital in the invoice for the Products to which
the Required Capital relates.
(e)ABC will pay each invoice submitted by CBA within 30 days of ABC's receipt
thereof.
4.Grant of License. Upon the terms and conditions hereinafter set forth, ABC
hereby grants to CBA, on behalf of itself and the Subsidiaries, a non-exclusive,
non-transferable license to use all intellectual property related to the brewing
and packaging of the Products ("Intellectual Property"), but solely for the
purposes of complying with its obligations hereunder. CBA shall not use the
Intellectual Property in connection with any other purpose without ABC's prior
written consent or as otherwise previously agreed between the parties. CBA
acknowledges that its use of the Intellectual Property hereunder shall not
create any right, title, or interest in or to the Intellectual Property other
than as specified in this Section. All goodwill accruing as a result of the use
of the Intellectual Property will inure to the benefit of ABC and the
Subsidiaries.
5.Raw Materials. Subject to the following sentence, CBA shall obtain all raw
materials required for the brewing of the Product, and the price to be paid by
ABC hereunder reflects the cost of such raw materials. If brewing of any Product
requires use of any raw material not used by CBA in the ordinary course of
business, ABC will provide such raw material to CBA pursuant to procedures
agreed upon between the parties.
6.Cancellation of a Product. ABC must promptly notify CBA in writing if, for the
remainder of the term of this Agreement, ABC will not submit any additional
orders for a certain Product to CBA. Upon receipt of such notice, CBA shall
offer to ABC to purchase any materials acquired by CBA solely in order to
produce such Product, the price for such purchase being the price paid by CBA
therefor. If, within thirty days after such offer, ABC does not agree to
purchase such materials, CBA is authorized to (a) destroy any such materials and
(b) submit an invoice to ABC for the actual cost to CBA for such materials and
the destruction thereof. ABC shall not be required to pay for any materials in
excess of the materials reasonably required to produce the estimated annual
volume of Products provided by ABC pursuant to Section 1(c) hereof.


3





--------------------------------------------------------------------------------



7.Quality Control.
(a)CBA covenants that each Product (i) will be brewed in accordance with its
recipe; (ii) will be free from defects in materials and workmanship and in
compliance in all material respects with applicable federal and state laws and
regulations; (iii) will be free from microbiological and any other contamination
in accordance with the recipes and specifications and packaging for such
Product; (iv) will be labelled in accordance with ABC's instructions; (v) will
not be adulterated within the meaning of the Federal Food, Drug and Cosmetic Act
as amended, and will comply in all material respects with the applicable
provisions of the Code of Federal Regulations, as amended; and (vi) will be
properly handled, stored and shipped if applicable until picked up by ABC The
physical and sensory characteristics of each Product will be the same in all
material respects throughout the term hereof.
(b)Prior to commercial production of any Product, CBA shall brew the Product for
the purposes of sampling and testing by each of ABC and CBA. No Product shall be
delivered unless each of ABC and CBA are satisfied with the quality of the
Product and compliance with its recipe. ABC shall pay to CBA a fee of $5,000 for
the brewing of each batch of a Product described in this subsection.
(c) ABC will provide CBA with assistance reasonably requested by CBA in
connection with obtaining necessary governmental approvals and permits in
connection with the brewing of the Products.
8.Term.
(a)The term of this Agreement will commence on the date first written above and,
unless sooner terminated pursuant to the provisions of this Agreement, will
continue in effect until December 31, 2018.
(b)Either party may terminate this Agreement immediately upon written notice,
without prejudice to any other legal rights to which such terminating party may
be entitled, upon the occurrence and during the continuance of any one or more
of the following:
(i)material default by the other party in the performance of any of the
provisions of this Agreement or any other agreement between the parties, which
default is not cured within 30 days after written notice of default;
(ii)the making by the other party of an assignment for the benefit of creditors;
or the commencement by the other party of a voluntary case or proceeding or the
other party's consent to or acquiescence in the entry of an order for relief
against such other party in an involuntary case or proceeding under any
bankruptcy, reorganization, insolvency or similar law;
(iii)the appointment of a trustee or receiver or similar officer of any court
for the other party or for a substantial part of the property of the other
party, whether with or without the consent of the other party, which is not
terminated within 60 days from the date of appointment thereof;
(iv)the institution of bankruptcy, reorganization, insolvency or liquidation
proceedings by or against the other party without such proceedings being
dismissed within 90 days from the date of the institution thereof; or
(v)The termination of the Master Distributor Agreement between CBA and
Anheuser-Busch, LLC dated as of May 1, 2011, as amended.
(c)Upon expiration or termination of this Agreement, CBA shall complete
production of all Products in process of the date of termination. ABC must
purchase such Products at the price specified herein and must purchase from CBA
any raw materials purchased by CBA solely for the purpose of complying with its
obligations hereunder at the price paid by CBA therefor. Except as provided in
this subsection, upon expiration or any termination of this


4





--------------------------------------------------------------------------------



Agreement all rights granted to CBA hereunder with respect to Intellectual
Property will terminate and CBA will cease all use of the Intellectual Property.
9.Indemnification.
(a)ABC shall indemnify and hold harmless CBA, its affiliates and their officers,
directors and employers harmless from and against any and all third party
charges, actions and proceedings (including reasonable attorneys' fees) arising
out of (i) a breach of ABC's obligations hereunder, (ii) any claim that the use
of the Intellectual Property as contemplated hereby violates the intellectual
property rights of any other party and (iii) the negligence or willful
misconduct of ABC or its officers, employees or agents in connection with the
transactions contemplated hereby.
(b)CBA shall indemnify and hold harmless ABC, its affiliates, the Subsidiaries
and their officers, directors and employers harmless from and against any and
all third party charges, actions and proceedings (including reasonable
attorneys' fees) arising out of (i) a breach of CBA's obligations hereunder or
(ii) the negligence or willful misconduct of CBA or its officers, employees or
agents in connection with the transactions contemplated hereby.
10.Confidentiality.
(a)Each party shall treat and shall cause its respective employees, officers,
directors, advisors, representatives, subsidiaries, affiliates, assigns,
subcontractors and any and all persons or business entities acting under one or
any of them, to treat, as confidential property and not disclose to any other
person or use in any manner, except as is necessary to perform this Agreement
(and then only on a confidential basis satisfactory to both parties), any
information regarding the other party's prices, plans, programs, processes,
products, costs, equipment, operations or customers ("Confidential Information")
which may come within the knowledge of such party, its officers, employees or
advisors in the performance of this Agreement, without in each instance securing
the prior written consent of the other party.
(b)Nothing above, however, shall prevent either ABC or CBA from disclosing to
any other Person or using in any manner, information that such party can show:
(i)has been published or has become part of the public domain without any breach
of this Agreement;
(ii)has been furnished or has been made known to such party by third parties
(other than those acting directly or indirectly for or on behalf of the
disclosing party) as a matter of legal right without restrictions on its
disclosure;
(iii)was in such party's lawful possession prior to the disclosure thereof by
the other party;
(iv)is later independently developed by the receiving party; or
(v)has been required to be disclosed by law, court order, or government order or
regulation.
(c)If any party is required by law, court order or government order or
regulation to disclose Confidential Information, such party shall provide notice
thereof to the other party and undertake reasonable steps to provide the other
party with an opportunity to object to such disclosure.
(d)These obligations with respect to the Confidential Information shall survive
the termination or expiration of this Agreement.
11.Insurance. Each party shall keep in force at all times during the term hereof
general liability insurance with both "products" and "contractual" coverage for
aggregated claims in the minimum amount of $10,000,000, and shall furnish the
other party a certificate from a financially responsible insurance company
evidencing that such insurance is in force, naming the


5





--------------------------------------------------------------------------------



other party as an additional insured and providing that such coverage may not be
cancelled or materially changed without 30 days prior written notice to the
other party. Any such policy of insurance shall contain a waiver of subrogation.
12.Notices. Any notice, request or demand to be given or made under this
Agreement shall be in writing and shall be deemed to have been duly given or
made upon delivery, if delivered by hand and addressed to the party for whom
intended at the address listed below, (ii) ten days after deposit in the mails,
if sent certified or registered mail (if available) with return receipt
requested, or five days after deposit if deposited for delivery with a reputable
courier service, and in each case addressed to the party for whom intended at
the address listed below.
If to CBA:
Craft Brew Alliance, Inc.
929 N. Russell Street
Portland, Oregon 97227
Attn: John Glick
With a copy to:
Craft Brew Alliance, Inc.
929 N. Russell Street
Portland, Oregon 97222
Attn: Legal
If to ABC, to:
Anheuser-Busch Companies, LLC
125 W. 24th Street
New York, New York 10011
Attn: Vice President, Mergers & Acquisitions
The parties agree to send notices to such other address as may be substituted by
notice given as herein provided.
13.
Miscellaneous.

(a)This Agreement does not make either party the employee, agent, or legal
representative of the other party for any purpose whatsoever. Neither party is
granted any right or authority to assume or to create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
party. In fulfilling its obligations pursuant to this Agreement each party shall
be acting as an independent contractor.
(b)Neither party may assign, sublicense, subcontract, or otherwise transfer its
rights and obligations under this Agreement except with the prior written
consent of the other party. The terms of this Agreement shall be binding upon
and inure to the benefit of the parties, their respective successors, permitted
assignees, sublicensees, and subcontractors.
(c)This Agreement constitutes the entire agreement among the parties hereto and
supersedes any prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they are related in any way
to the subject matter hereof.


6





--------------------------------------------------------------------------------



(d)This Agreement shall not be deemed or construed to be modified, amended,
rescinded, canceled, or waived, in whole or in part, except by written amendment
signed by the parties hereto.
(e)If any one or more of the provisions contained in this Agreement shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceablity of any such provision or
provisions in every other respect and the remaining provisions of this Agreement
shall not be in any way impaired.
(f)This Agreement may be executed in counterparts, which together will
constitute one agreement. E-mail transmission of any signed original document,
and retransmission of any e-mail transmission, will be deemed equivalent to
delivery of an original.
(g)Headings and subheadings in this Agreement are not intended to and do not
have any substantive content whatsoever.
(h)No failure by either party to take any action or assert any right hereunder
shall be deemed to be a waiver of such right in the event of the continuation or
repetition of the circumstances giving rise to such right.
(i)If any suit or action is brought to enforce or interpret any term of this
Agreement, the prevailing party will be entitled to recover from the other party
all reasonable costs and expenses (including reasonable attorneys' fees and
legal expenses) incurred in connection therewith, including at trial, on appeal,
and on any petition for review.
(j)Neither party shall be liable to the other party for any delay or default in
performing its obligations if such default or delay is caused by any event
beyond the reasonable control of such party, including, but not limited to, acts
of nature, terrorism, war, or insurrection, civil commotion, damage or
destruction of production facilities or materials by earthquake, fire, storm, or
flood, or disturbances or strikes, epidemic, materials shortages, equipment
malfunction, unavailability of raw materials, or other similar event. The party
suffering such cause shall immediately notify the other party of the cause and
the expected duration of such cause. If either party's performance is delayed by
more than 60 days pursuant to this subsection, the other party may immediately
terminate this Agreement by written notice given before the affected party
resumes performance.
(k)This Agreement shall be governed by the laws of the State of Missouri,
without regards to the principles of conflicts of laws thereof.


[Remainder of page intentionally left blank.]




7





--------------------------------------------------------------------------------






The parties have executed this Agreement as of the date first set forth above.
CRAFT BREW ALLIANCE, INC.
By: /s/ Joe Vanderstelt   
Name: Joe Vanderstelt        
Title: CFO                      
ANHEUSER-BUSCH COMPANIES, LLC


By: /s/ Nickolas A Mills        
Name: Nickolas A Mills             
Title: VP of Supply, High End  
 


By: /s/ Thomas Larson  
Name: Thomas Larson       
Title: Secretary                   
 
 








